﻿121.	Mr. President, since a tradition appears to have been established that Algeria should be the last to speak in the general debate, I avail myself of this opportunity and privilege to add my voice to the congratulations addressed to you from this rostrum by all the speakers who have preceded me and with whom I am particularly happy to associate my delegation. We rejoice in the fact that at last, following the rule of accession to the presidency of the General Assembly, small countries like ours accede to an equality of rights among the members of the international community, an equality that has still to be extended to more fundamental areas of our activity.
122.	We are convinced that the compliments addressed to you, Mr. President, are highly deserved because of the qualities you have shown in the course of your long career in this Organization, which are a guarantee that under your wise guidance the current session of the General Assembly will score a success in the history of our Organization.
123.	Your election to the presidency is also a tribute paid to the Latin American continent and its increasingly remarkable role in world affairs and, more especially, in the united efforts deployed by the countries of the third world to solve their problems and assume their responsibilities at the international level.
124.	It is also for me a pleasant duty to convey to Mr. Trepczynski our gratitude for the able manner in which he conducted the work of the twenty-seventh session and to assure him of our friendship and deep esteem.
125.	As we come to the end of our general debate it would appear, as usual, that while some assess optimistically the evolution of the international situation, others express their apprehension as regards the future of our peoples. They have all referred to the present trend towards detente among the great Powers, a detente which appears to ring down the curtain on the cold war and mark the beginning of a new era characterized both by the substitution of cooperation for confrontation among the great Powers and by the emergence of new centres of decision on the international scene. No one would dream of denying the importance of such a phenomenon which is likely to change fundamentally the international environment. But its exact significance and the implications it entails are not assessed in the same terms by all the members of the international community. If we truly find ourselves at a turning-point in our history, then it is more than ever necessary that we understand our mutual intentions, our preoccupations and our aspirations. The change that has begun in international relations may lead to the strengthening of peace and security if henceforward we devote ourselves to the task of defining our long-term objectives and orienting our efforts towards the solution of the real problems threatening mankind.
126.	The present situation did not arise spontaneously and if the period of the cold war has come to an end it is certainly not by reason of a sudden manifestation of wisdom among the great Powers in the world. Throughout this period the balance of the power of destruction prevented the unleashing of a confrontation between the superpowers. The impossibility of each of them achieving absolute supremacy over the other finally showed the futility of competition in the field of armaments and encouraged them to accept each other mutually as the first Powers of the world in the exercise of international responsibilities. The establishment of that new situation should naturally go hand in hand with the solution of the problems of the cold war, particularly in Europe and in Asia, and take account of the evolution that has led to the emergence of new Powers that are naturally associated in the management of international affairs.
127.	Thus, the threat of a general conflagration and of the unleashing of an atomic war that for so long weighed over mankind has been averted and the trend towards detente is encouraged by an increased sharing in international responsibilities by the more active participation of the People's Republic of China in the management of world affairs and by the efforts of the countries of Europe to achieve their own rapprochement and to establish co-operative links among themselves. It is on such elements that some base their optimistic vision of the future, a future in which relations of understanding must replace relations of force and where an unbridled and ruinous race in the field of armaments will be replaced by peaceful competition for technical and scientific progress and the organization of a better life for all peoples.
128.	This euphoric appreciation is somewhat Utopian and unfortunately is not confirmed by the realities of our daily life.
129.	The burning events of these past few days show how fragile are the bases of hasty optimism in the assessment of the evolution of the international situation. The resumption of the war in the Middle East, following a new Israeli aggression against. Egypt and Syria, has come to remind us that peace in the world does not rest on peaceful coexistence among the great Powers alone. The persistence of Israel in its refusal to apply the resolutions of the Security Council and to abide by international law, the permanence of the injustice that struck the Palestinian people, are undoubtedly the more immediate causes of the tension that persists in that area of the world and which keeps alive the constant threat against international security. But it would be erroneous to stop at this cursory analysis and to refuse to include the problem of the Middle East in a broader context which would bring in the designs, ambitions and greed aroused both by the strategic advantages and the economic potential of the region. The energy crisis which threatens the industrialized countries has put the Middle East crisis in a new light and perfectly explains the role that appears to be given to Israel and the unfailing support which it receives from the United States of America and certain Western countries.
130.	A month ago a very grave crisis broke out in Chile, overthrowing the Government of President Allende. The coup deforce of the military junta intervened on the morrow of the Algiers Conference of non-aligned countries and constituted an open challenge to all the countries of the third world, assuming thus its true significance. In their declaration the Heads of State meeting in Algiers said:
"The Conference hails the Government and people of Chile, who in their struggle to consolidate their independence and build a new society are facing the combined aggression of reaction and imperialism. It expresses its solidarity with Chile in its efforts to achieve the economic and social transformations already started, to avoid the civil war and preserve its national unity." [See A/9330 and Corr.l, para. 56.]
131.	The coup d'etat which cost the life of President Allende is the result of that combined aggression of reaction and imperialism and shows once again that the trend towards detente emerging in the relations between the great Powers has not yet made itself manifest in the countries of the third world.
132.	The Chilean people at present are undergoing a tragic trial which calls into question not only their own freedoms and threatens the results so painfully acquired by their social and economic revolution, but constitutes also a danger to the freedom and independence of all our peoples. In its present difficult moments we want to assure that country that it has our entire solidarity and the active sympathy of all those who, throughout the world, remain attached to the ideals for which President Allende died. May we avail ourselves of this opportunity to pay a resounding tribute to President Salvador Allende, who, at the sacrifice of his life, has' given the greatest example of fidelity to his principles, devotion to his people and courage in the defence of the sovereignty of his country. Allende will not have died in vain. The movement that he had the merit to start, the social and economic transformations he undertook, the new awareness he aroused among the Chilean people, cannot be overthrown with the use of violence. The Chilean revolution will continue and the Chilean people —  which will find no better guide than the memory of Allende, who showed them the only path that leads to freedom and dignity — will have the last word.
133.	Those events would be enough in themselves to justify our scepticism as regards the effects for the countries of the third world of the new climate that characterizes the relations between the great Powers. The removal to a distance of the spectre of a general holocaust does not suffice to eliminate the crises that are developing in the third world-or- the threats that hang over the present and future of our peoples.
134.	The Conference of non-aligned countries recently held in Algiers considered the present international situation in depth and assessed its positive aspects, its shortcomings and its future implications. In its final Declaration, the Conference emphasized that:
.. the present strengthening of detente between East and West and the progress towards the settlement in Europe of problems inherited from the Second World War represent important achievements by the forces of peace in the world. The fears created by the nuclear threat as well as the determination of peoples increasingly tend to give primacy to dialogue rather than confrontation." [Ibid., para. 10.]
135. That development of the international situation was for too long demanded by the non-aligned countries for it not to be hailed by them as a first step towards the establishment among all peoples in the world of relations based on understanding and co-operation, free of any mental reservations on the utilization of force or the advantages of might to attack the sovereignty of others. But they cannot press complaisance so far as to ignore the threats that still weigh over their own security. The Declaration of Algiers states in fact, that:
"As long as colonial wars, apartheid, imperialist aggression, alien domination and foreign occupation and power politics, economic exploitation and plunder prevail, peace will prove limited in principle and scope. In a world where, besides a minority of rich countries there exists a majority of poor countries, it would be dangerous to increase such division by restricting peace to the prosperous areas of the world while the rest of mankind remained condemned to insecurity and domination by the most powerful. Peace is indivisible: it could not be reduced to a mere shifting of confrontation from one area to another, nor should it condone the continued existence of tension in some areas while endeavouring to eliminate it elsewhere. Detente would remain precarious if it did not take into consideration the interests of other countries." [Ibid., para. 16.]
136.	This assessment, which reflects the aspirations of the majority of peoples, must not be regarded as "a thunderclap under clear skies" or as the tedious repetition of claims that are never satisfied. At a time when the division of the world into East and West blocs appears to be coming to an end, we do not wish to see a new demarcation established between countries enjoying the benefits of peace and security and countries condemned to live at war or under the threat of war — a demarcation which, as if by chance, would embrace the contours of the dividing line between developed and* developing countries. Those who, like us, wish to stop a discrimination so prejudicial to the establishment of a harmonious international order, must not content themselves with stressing its dangers and deploring its trends, but must work to prevent its aggravation by devoting to our preoccupations the attention they deserve.
137.	We have never ceased speaking of those preoccupations, both in this Assembly and in other forums, and whenever we have addressed public opinion or other Governments. The sympathy they have met with in general has not been followed up in practice, and the problems they raised were left unsolved. Perhaps they were covered by the broader concern of a possible confrontation between the great Powers. Now that that possibility has been rejected by the establishment of peaceful coexistence, between the super-rowers and by the elimination of the last vestiges of the cold war, can we hope that there will be sufficient goodwill to make it possible to undertake the search for a satisfactory settlement of the crises affecting the third world, and envisage the translation into deeds of the decisions of principle adopted for the solution of those problems? It is in fact on that change in mentality and attitude and on the capacity of the international community to respond to the appeal and expectations of the third world that we shall judge the authenticity of the detente whose reality in the world of today is already being asserted by some.
"While considerable progress has been made towards East-West detente, the fact that peoples are in direct confrontation with colonialism, racial discrimination and apartheid, alien domination and foreign occupation, neo-colonialism, imperialism and Zionism, remains an indisputable reality of our age." [Ibid., para. 14.]
Thus spoke the Heads of State of the non-aligned countries, summing up in this manner their preoccupations.
138.	Despite the true progress accomplished in the field of decolonization, the African continent is still afflicted in its southern part by the perpetuation of Portuguese colonialism which, in its stubborn attempt to survive the attacks of the liberation movements and the efforts of international organizations, assumes the most ignoble and hateful forms, as revealed by the latest massacres in Mozambique. The support that Portugal has in this House and — even more condemnable still — in the pursuance of its policy of oppression, responds perhaps to considerations of regional solidarity, which in this case transforms friendship into complicity, a complicity that we denounce once again in the strongest terms.
139.	However, the will of peoples in the long run will be stronger than the stubbornness of the Portuguese leaders who seek to maintain their anachronistic domination over the African Territories. The declaration of independence of the Republic of Guinea-Bissau is undeniably a victory in the struggle for liberation, and an encouragement for the patriots who continue to fight in the other Territories under colonial domination.
140.	For our part, we hail the birth of a new independent State in Africa, which only naturally finds its rightful place in the great African family, and in assuring it of our solidarity we wish to express our wishes for its success in its struggle against Portuguese aggression and for the building up of a prosperous nation proud of its freedom. We also express the hope that the independent Republic of Guinea-Bissau will soon join the other members of the international community in this Organization.
141.	The colonial situation that continues to exist in the part of the Sahara under Spanish domination could not be prolonged without serious risks for the balance of all that area, which encompasses Algeria, Morocco and Mauritania. For many years appeals have been addressed to the Spanish Government to facilitate and organize a referendum so that the Saharan people may exercise its right to self-determination. The sincerity of the Spanish authorities in their declared desire of respecting the will of the Sahsirans cannot be judged from their assertions — more or less solemn — but from frank and open action which will enable the Saharan population to express its will freely and without delay.
142.	The attitude of the international community as regards the apartheid practised by South Africa has again manifested itself unequivocally in this Assembly when the large majority of its members refused to hear the statement of the representative of Pretoria. Here too it is difficult for us to understand and accept the equivocal position of countries which, while condemning apartheid, continue to give their support to a regime such as this to which apartheid is an article of faith. The solidarity of race and the community of interests are not enough to explain that they condemn the crime while fraternizing with the criminals. Apartheid constitutes a denial of all human values and an infamous affront against the dignity of Africans. One cannot at the same time proclaim one's friendship for Africa and give the champions of apartheid a support that enables them to consolidate their regime.
143.	But it is not only by its obstinacy in the practice of apartheid that South Africa challenges the whole of the international community. The perpetuation of its domination over Namibia and its refusal to submit to the decisions of the Security Council and the International Court of Justice are more than mere violations of international law; they represent an insolent defiance of the resolutions of our Organization and an arrogant contempt for international opinion. South Africa finds in Namibia not only favourable ground for the extension of its policy of apartheid, but also a source of enrichment through the exploitation of the resources of that Territory. The countries that are associated with these economic interests bear a good part of the responsibility for the intransigent attitude of South Africa, which is encouraged by their complicity. By entrusting to its Secretary-General the task of contacting the Government of Pretoria to inform himself of its intentions and to try to find a solution which would preserve the rights of the Namibian people, the United Nations has shown a spirit of conciliation which in no way served to shake the stubbornness of the South African leaders. We believe, like all African States, that the mission entrusted to the Secretary- General should not be renewed. The intentions of South Africa are now clearer than ever and leave no room for hope of a settlement in a spirit of mutual understanding.
144.	Encouraged and supported by South Africa and Portugal, the minority regime of Salisbury maintains in Rhodesia a .situation that represents both colonialism and apartheid in that other Territory of southern Africa. In this case, the direct responsibility of Great Britain is involved, especially after its refusal to respond to the appeal of the African countries to resort to every means, including force, to put an end to the rebellion of the white settlers. The refusal of the African population to accept the settlement negotiated between Ian Smith and Lord Home, clearly expressed in the Pearce report,  leaves no doubt as to the will of the Africans to have their rights restored to them through the exercise of their responsibilities in their country. It is for the international community to support their efforts, to give them the necessary help and to strengthen the economic measures with which they intend to break the resistance of the white minority in Rhodesia.
145.	The African problems I have invoked do not only affect the rights of peoples to a life of dignity and independence; they represent in themselves a constant threat to peace and security in the whole of the African continent. The General Assembly and the Security Council are already seized of cases of aggression by Portugal, South Africa and I Rhodesia against African independent States. The maintenance of a colonial presence or of a regime of racial discrimination in a part of Africa constitutes a permanent danger felt by all the African countries which compromises all possibilities of extending to the African continent the detente we wish to ensure in international relations.
146.	We turn now to the Asian continent, and we must first of all express our satisfaction at the progress achieved in the relations between the countries of the Indian subcontinent, while expressing the hope that those countries, all of which have our sympathy and friendship, will complete the settlement of the problems born of their conflict. The wounds resulting from a fratricidal war are often deep and difficult to heal, but patience and community of feeling and destiny in the long run triumph over hostility and hatred, and it is by looking towards the future that the adversaries of yesterday will find the path to confidence and reconciliation.
147.	We all hailed the Paris agreements which put an end to the long and deadly war in Viet-Nam. More than any other, the people of Viet-Nam deserves at long last to live in peace in order to rebuild its devastated country out of its ruins. But the violations of the Paris agreements by the Saigon regime and the countries that support it are likely to destroy this peace that was bought so dearly. The Heads of State of the non-aligned countries, which give their full support to the Provisional Revolutionary Government of South Viet-Nam, condemn those violations and undertake to encourage every effort for the realization of a peaceful, independent, neutral and democratic Viet-Nam that would lead to its peaceful reunification.
148.	Still in the Indo-Chinese peninsula, the struggle of the people of Cambodia has shown the world the illegitimacy of the Government of Phnom-Penh installed by the United States of America following its aggression in 1970. The progress achieved by the patriots of Cambodia enable the Government of Prince Norodom Sihanouk to present itself as the only authentic representative of Cambodia incarnating the national will of that people. The sovereign rights of that Government must be restored to it in the United Nations, where its seat is unlawfully occupied by the representatives of a regime which owes its survival only to foreign intervention, which merely underlines its usurping character.
149.	The problem of Korea this year will be the subject of a debate in the General Assembly [item 41]. We are gratified at this decision, deferred for so long as a result of manoeuvres that we have denounced regularly in the past. The will of the people of Korea to seek to unify their homeland is obvious, and it is quite clear that everything must be done to encourage and facilitate that reunification through peaceful means. True, the discussions that began between the North and the South tend to lead to this end, but they cannot succeed unless they are free of all foreign interference. It is for that reason that first a decision must be taken to dissolve the United Nations Commission for the Unification and Rehabilitation of Korea, to suppress the United Nations Command in Korea and to evacuate all foreign troops. We could not envisage the admission to the United Nations of two separate Koreas, which would establish forever a division that we are precisely trying to eliminate. The admission of Korea to our Organization can be more than the last stage in efforts to reunify that country, which was divided almost 30 years ago.
150.	At the beginning of my statement I mentioned the new developments in the Middle East situation. The war that has broken out again was ignited by a fire which had not been properly put out, which has been consuming that region for almost a quarter of a century. We must go back to the period of Israel's creation and to the conditions surrounding it to discover the very sources of the constant tension which characterizes the Middle East. The elements of the conflict, its prolongation and implications will become more complex and grave, but under the mass of problems that it creates, the roots of the evil remain the same: the Middle East crisis resides, above all, in the tragedy of the Palestinian people constrained by force of arms to leave their homeland to make way for a foreign population which bases the legitimacy of its installation in Palestine on the mere fact of belonging to the Jewish religion. It is because the perpetration of that monstrosity was accepted and encouraged or because people resigned themselves to the belief that the international community could not find a satisfactory solution to a conflict that today seriously threatens world peace. It is because this situation has been allowed to go on that on three occasions we have seen war break out in the region and lead to the territorial expansion of Israel and the illegal occupation of territories belonging to independent States in the area, while the problem was acquiring ever more disquieting dimensions. It is because of the international community's inability to compel Israel to evacuate the territories conquered following its aggression .that conflict has broken out again, once more engulfing the whole region.
151.	Again we see the Middle East bathed in blood, for the fourth time since 1947. Indeed, Israel has accustomed us to its incursions into the neighbouring countries, to its surprise attacks that take no account either of its international obligations or of the sovereignty of countries that have, in no way provoked such acts of piracy. We shall not dwell on the long series of crimes committed by Israel in disregard of international legality, sowing death and terror, because it was assured of immunity by virtue of the element of surprise and its superiority in armaments, not to mention the impunity fostered by the protection of its allies, particularly through the United States veto in the Security Council. Today the struggle is harder, and Israel must face the resolute determination of the Egyptian and Syrian forces. Thus it resorts to ignoble attacks against defenceless populated centres, against civilian populations and targets, following the strict logic of its philosophy which subordinates the principles of morality to the desire for doubtful publicity. Perhaps this time world public opinion will be better informed of the nature of the Zionist regime, to which has imprudently remain complacent at times in the past.
152.	Because sanctions against it were not adopted in time, Israeli aggression in the Middle East follows the same course as the imperialist war in Indo-China. By its refusal to withdraw forthwith and unconditionally from the territories it occupied following its aggression against Egypt, Syria and Jordan, and by it systematic practice of a policy of annexation, expansion, terror and constant violation of human rights, Israel has aggravated the threat that it has never ceased to hold over international peace and security.
153.	Nor can one doubt that in this perspective the resistance of the Palestinian people acquires its full significance, since it falls within the context of the general struggle of peoples for the exercise of their right to freedom, dignity and national existence.
154.	Barely a few months ago the Security Council was seized of this problem by the Arab Republic of Egypt, that recourse having been based on a decision taken at a meeting of Heads of State and Government of O AU. That decision emphasized the need and extreme urgency of finding new prospects for a peaceful solution following Israel's rejection of all such past attempts. But that action was thwarted by the improper use of the right of veto.
155.	More recently still, and in a wider framework, the non-aligned countries have tackled the question of the Middle East as one of the primary themes of their common concerns. The decisions adopted to that end by the Fourth Conference in Algiers were, by reason of the resumption of hostilities in the Middle East, communicated immediately to the permanent members of the Security Council by President Boumediene. In his message he stated, inter alia:
"The events which are at present taking place in the Middle East and which are the logical consequence of Israeli aggression lead me to emphasize the exceptional character of their gravity. In my capacity as President in Office of the Group of Non-Aligned Countries, I am in duty bound to draw your attention to the decisions taken by this Conference concerning the situation in the Middle East. Those decisions are based in particular on a recognition of the fact that Israel's persistence in its defiant attitude towards the international community and the United Nations will lead non-aligned countries between them and, within the framework of the United I Nations, in conjunction with the Member States of that Organization, to take individual and collective political and economic measures against Israel, in accordance with Chapter VII of the United Nations Charter.
"Similarly, recalling the inadmissibility of the acquisition of territory by force and the need to restore the national rights of the Palestinian people, 'the Conference [calls upon] all States, and in particular the United States of America, to abstain from providing Israel with ... any political, economic or financial support which may enable it to continue its aggressive and expansionist policy'. It calls for 'immediate and unconditional withdrawal by Israel from all the occupied territories, and pledges itself to assist Egypt, Syria and Jordan in liberating their occupied territories, by every means'."
156.	That solemn appeal, launched in the name of an assembly that is so representative in terms of both the number and the quality of its participants, an appeal which in the present circumstances rings out so loudly, must be heeded; it must inspire our Organization to take concrete and urgent measures consonant with justice if it is truly to assume its full responsibility for the safeguarding of international peace and security.
157.	The new Israeli aggression against Egypt and Syria, probably conceived to test the military potential and the resistance of those brother nations, and certainly to destroy them by. way of prevention, has failed lamentably. Everything, however, seems to indicate that it was very carefully prepared, militarily and politically. Now that the freedom fighters have begun to have their say, it is to be hoped that it will not be necessary to use other arguments, which the Middle East in particular and the Arab nation in general have in good measure.
158.	Like all free peoples, the peoples of Egypt and Syria are only opposing the aggressor; they are trying to push out the foreign occupier, defend the integrity of their national territory and recover their inalienable rights. In so doing, they incarnate today the meaning of dignity and honour. Their trials are our trials; their suffering, our suffering. And since we share with them a common destiny, we shall, side by side with them, assume our responsibilities to the end.
159.	They do not stand alone: the non-aligned countries, the socialist States and other healthy forces in the world will give them constant support and unfailing solidarity.
160.	But perhaps there is little use in emphasizing the responsibility of Israel, which, because of its Zionist and expansionist character, cannot become a part of the Middle East. We must have the courage and clear-mindedness to assess the responsibility of the United Nations and that of certain great Powers, particularly the United States of America, which have always given their support to Israel, providing it with the means for carrying on its aggressive and imperialist policy and assuring it of protection even against the rules of international law. That responsibility was engaged from the very day Israel was created, and it must be invoked when dealing with the present situation of the Palestinian people or with the occupation by Israel of Arab territories. It is therefore incumbent on the United Nations to resolve a problem which the United Nations itself helped to create.
161.	The solution to be found must, of course, entail the complete recovery by the Arab countries in that region of the territories occupied by Israel, and the arrangements necessary for their security against the expansionism and aggressiveness of the Zionist regime. But to establish a lasting peace in that sensitive region, any solution must go to the very root of the problem; it must restore the legitimate rights of the people of Palestine and assure them of the means for freeing themselves from the injustice that has afflicted them for so many years, an injustice the lasting scars of which will be borne not only by the present generation but also by generations to come.
162.	Mr. President, in applauding your accession to the presidency of our Assembly, I underlined the outstanding part played by Latin America in the joint struggle of the third world. The ever greater participation of the countries of your continent in the non-aligned movement is the most striking and reassuring testimony to this fact.
163.	The Conference of our Heads of State in Algiers assigned especial importance to your problems. In the final Declaration of our Conference appears the following:
"The Conference considers that the struggle for the liberation of Latin America is an important factor in the struggle of peoples against colonialism, neo-colonialism and imperialism and is a contribution towards achieving and strengthening peace and international security." [A/9330 and Corr.l, para. 55.]
Moreover:
"It supports the struggle of the peoples of Latin America for the affirmation of their sovereignty, the restoration of their natural resources and implementation of the structural changes essential for their development, and condemns the imperialistic aggressions and pressures to which these countries are subjected." [Ibid., para. 54.]
164.	The tragic events in Chile have come all too soon, unfortunately, to confirm the fears expressed in that declaration, and to prove to what degree, in Latin America and everywhere else in the third world, our peoples must remain vigilant and rely on their active solidarity to face the dangers threatening them.
165.	The movement that is developing on the Latin American continent for the consolidation of independence and the recovery of national resources must necessarily confront the forces of imperialism, the operations of which are evident in military interventions and the activities of multinational companies. We give our total support to the peoples of Latin America in the courageous struggle they are waging, and particularly to the people of Peru, which has embarked upon an undertaking to reconquer its wealth and transform its economic and social structures; also to the people of Panama, which seeks legitimately to restore its sovereignty over the Canal Zone. The people of Cuba, for its part, knows how great is the sympathy and solidarity with which we have always followed and admired the revolutionary task it has accomplished. And once again we wish to denounce the unjust and unjustified blockade imposed upon Cuba by the United States of America, and the hostile measures directed against it by the new military authorities in Chile.
166.	Since I wish to lay before you here the concerns expressed by the non-aligned countries at the Algiers Conference, I must inform you of the profound disquiet aroused by the evolution of the economic and social situation in the developing countries. That evolution is characterized by an aggravation of the inequality already existing in the rate of economic growth as between the developed and the underdeveloped countries. The international economic order continues to function to the detriment of the poorer countries, and all attempts to reverse that disastrous trend have produced no satisfactory results. The principal difficulty resides in the selfishness of the most developed countries, which do not wish to give up their privileges and refuse to change a
18
system that promotes their prosperity to the disadvantage of the countries that provide their raw materials.
167.	We all know how disappointing were the results of the First United Nations Development Decade. The Second Development Decade is already well under way and appears to be no more promising than the first. The imbalances that result from this disparity in the distribution of wealth may have the most tragic effects on the international balance as a whole, and the crises that have already occurred in the field of energy show the depth of the ills that characterize the present world economic situation.
168.	The monetary crisis through which we are living strikes a hard blow at the developing countries, while at the same time the responsibility therefore rests exclusively on the industrialized countries, which should be the only ones to bear the consequences.
169.	Problems of food and the environment, together with those relating to the organization of world trade, muse occupy the attention of all and can be solved only within the framework of broader international co-operation. It was for this reason that the Algiers Conference suggested the urgent convening of a joint conference of the Food and Agriculture Organization of the United Nations and UNCTAD,- at the ministerial level, and the convening of a special session of the General Assembly to be devoted exclusively to problems of development.
170.	It is not necessary to point out that development problems can easily be tied in with the problem of disarmament, in so far as the resources released through disarmament could find no better use than to be placed at the service of development. We therefore welcome any suggestion along these lines stemming from a sincere effort to promote real, general and complete disarmament, and from a genuine will to reform the whole international economic system with a view to a more equitable distribution of wealth and income.
171.	The non-aligned countries have always given proof of their profound attachment to the United Nations and the principles of the Charter. They remain convinced that the Organization can be an effective instrument for promoting international peace and security, for developing co-operation and for safeguarding fundamental rights and freedoms. Its call to universality is further strengthened this year by the simultaneous admission of the German Democratic Republic, the Federal Republic of Germany ' and the Commonwealth of the Bahamas. We are indeed happy to welcome these three new Members which will, without doubt, help to strengthen our Organization and guarantee for it an ever greater sphere of action.
172.	However, we take note of the pertinent observation of the Secretary-General when, in the introduction to his report, he stressed that
"The United Nations and its family of organizations were set up to deal with the problems of a world very different from the one we live in today." [A/9001/Add. 1, p. 1.]
The changes that have marked the life of mankind, together with those that have changed the political, military, economic and social conditions of the world, have upset the order of priority of our concerns and introduced a new balance into the international situation. The Organization cannot play its part and fulfil its mission unless it reflects a faithful image of international society. The most important change stems from the emergence of a large number of countries into international life. The Organization can no longer be moved merely by the impulses given by the great Powers alone, whether conflicting or combined. The voice of the small and medium-sized countries must also be one of the components of that system of forces.
173.	All of us have adhered to the Charter, and that was the primary condition for our admission to the United Nations. But we must also say that we then had no choice but to accept the terms of a treaty prepared without our participation and on the basis of considerations that did not necessarily take our preoccupations into account. It will be understood that we find it natural that certain provisions of the Charter which no doubt were justified when it was drawn up no longer appear to suit the present international situation and should be reconsidered in the light of the transformations to which we have referred.
174.	That is true in particular of the right of veto enjoyed by the permanent members of the Security Council. We can accept the idea that that privilege is in keeping with the particular responsibility exercised by the great Powers in international affairs, but when that privilege is used so that a great Power may evade the obligations imposed on it by international law, when it serves to divert international law from its true objectives, when it seeks to oppose the opinion of the remainder of the community, we believe it introduces an imbalance dangerous to international harmony. If its immediate abolition does not appear possible, we must at least spell out its usage by giving a restrictive definition of the cases in which it can be used.
175.	It is paradoxical to note that the world appears to be further removed from unity now that the cold-war period has ended and there are appearing on the horizon serious indications of a detente in international relations. No doubt that is because the threat of a general war united all peoples in the same fear of annihilation and in efforts to prevent that catastrophe. As that threat disappears, the concerns of our peoples change and we see a new cleavage in international society.
176.	We belong to the world that does not yet enjoy the benefits of that detente, the world whose security is precarious. the world still confronted by the difficult problems of under-development. Most of the countries that find themselves in that situation now belong to the movement of the non-aligned, which was born of the identity of their concerns and the community of their hopes. The solidarity that unites them does not seek to make of them a new bloc which would appear on the horizon when existing blocs are relaxing their unity and dissolving in ever wider cooperation.
177.	Non-alignment was born precisely at a time when those blocs confronted each other, and its purpose was to preserve the independence of the small countries while working to establish peaceful coexistence between different social and political systems. The progress achieved along that road is perhaps to some extent due to the unremitting action of the non-aligned countries in favour of peace and international understanding.
178.	The transformation of the international order undoubtedly modifies the content of the notion of non- alignment, which, while being attached to the idea of the defence of national independence, now has as its objective the promotion of peaceful coexistence between the great and small Powers. That coexistence, founded on respect and on the equality of rights of States, is based first of all on the concept of non-interference in the affairs of other States and renunciation of external pressure. It must lead to the building of a more equitable world where force will not replace law, which will give all peoples equal access to the benefits of civilization.
179.	That is what more than 80 non-aligned countries meeting in Algiers have solemnly sought to reaffirm. The principles on which they have founded their action and their international behaviour are above all an act of faith in the future of mankind which reflects the great hopes of all our peoples. The participation in that conference of more than 60 Heads of State and Government confers on its declarations outstanding authenticity which the international community cannot disregard. The construction of the world of today and determination of the world of tomorrow is of concern to us all, and nothing would be more dangerous than to refuse to pay attention to the appeal of the representatives of two thirds of mankind. It is an appeal for justice for all peoples, an appeal for fraternity among all men. Why should it not be heeded?
